Exhibit 10.32
EXECUTION COPY
CONFIDENTIAL TREATMENT REQUESTED UNDER
17 C.F.R. SECTIONS 200.80(b)(4), 200.83 AND 230.24b-2.
[*****] INDICATES OMITTED MATERIAL THAT IS THE
SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST
FILED SEPARATELY WITH THE COMMISSION.
THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE COMMISSION.
AUTHORIZED SALES REPRESENTATIVE AGREEMENT
This Authorized Sales Representative Agreement (“Agreement”) is executed by and
between Clearwire Communications LLC, a Delaware limited liability company
(“Clearwire”) and the entity described below (“Company”). The Agreement consists
of the Standard Terms and Conditions attached hereto and Exhibits incorporated
into this Agreement by reference.

          CLEARWIRE
Business Name:
  Clearwire Communications LLC
Street Address:
  4400 Carillon Point
City, State, Zip Code:
  Kirkland, WA 98033
Phone:
  888.253.2794
*Clearwire Market Business Contact:
  [*****]
*Email:
   

          ASR INFORMATION
Business Name:
  Sprint Solutions, Inc.
(*Doing Business Under this name)
   
Effective Date of Agreement:
  November 28, 2008
(date signed)
   
Term of Agreement:
  Initial period of 1 year, and any renewal periods
Market Area of Agreement:
  See definition of “Area” in Section 1.

ACKNOWLEDGED AND AGREED:

          COMPANY: Sprint Solutions, Inc.   Clearwire Communications LLC
Signature:  
/s/ Keith O. Cowan   Signature:   /s/ Hope Cochran
Print Name: Keith O. Cowan
  Print Name: Hope Cochran
Print Title: Vice President
  Print Title: Senior Vice President, Finance and Treasurer

 

*   Required Field

Proprietary and confidential information of Clearwire. Not for use by any third
party, or disclosure to any third party, other than Company and Clearwire and
its Affiliates, except with Clearwire’s written approval.

1



--------------------------------------------------------------------------------



 



EXECUTION COPY
STANDARD TERMS AND CONDITIONS

1.   Definitions.       “Activation” or “Activated” means the initiation of
Authorized Clearwire Services in Equipment that is owned or leased by a
Subscriber.       “Advertising Guidelines” means those guidelines and any
updates or revisions thereto posted via link at www.Clearwirepartner.com, or
such other website to be determined.       “Affiliate” means an entity that
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with a party.       “Agency Sales
Representative Agreement” means any agreement between Clearwire and National
Retailer for the sale or distribution of Authorized Clearwire Products and
Services.       “Area” means the portions of the US and US territories covered
by the Clearwire network where Clearwire offers service, and where the Company
is authorized to sell 4G MVNO services, pursuant to the 4G MVNO agreement
between Company and Clearwire.       “Authorized Clearwire Products and
Services” means any Clearwire broadband wireless products and services that this
Agreement authorizes Company to sell or distribute on behalf of Clearwire.      
“Closing Date” means the date of closing of the transaction, as specified in the
TAPM.       “Equipment” means the Clearwire-approved communications equipment
needed for using Authorized Clearwire Services.       “Highest Aggregate
Commission” means the commission with the largest value based upon the
combination of (and averaging of, when applicable) all respective elements of
the commission as a whole to enable comparison on a like for like basis.      
“Marks” means any and all trademarks, service marks, domain names, trade names,
insignia, symbols, logos, or decorative designs, which Clearwire or any
Clearwire Affiliate owns, or is authorized by lease or sublicense to use, in
connection with the Authorized Clearwire Services or the Equipment or otherwise.
      “National Retailers” are third parties who are in the business of selling
retail wireless communications services through their own nationwide networks of
retail stores.       “Subscriber” means any person or entity enrolled by Company
and whose Authorized Clearwire Services are activated, provided that each
Authorized Clearwire Services number assigned to a Clearwire customer is deemed
to be a separate Subscriber, regardless of how many Authorized Clearwire
Services Equipment numbers may be assigned to or used by any one customer. The
Parties agree that all devices sold by Company will need to be identified or
counted for purposes of payment of compensation.   2.   Relationship of the
Parties.   2.1   Authorized Representative-No Joint Venture. The relationship
between Clearwire and Company arising from this Agreement does not constitute or
create a general agency, joint venture, partnership, employment relationship or
franchise between them. Company does not have authority under this Agreement to
execute contracts on behalf of Clearwire, or to otherwise bind Clearwire.   2.2
  Control and Supervision. Company represents and warrants that (i) Company is
engaged in an independent business; (ii) Company will perform its obligations
under this Agreement as an independent contractor; (iii) the persons performing
services on behalf of Company under this Agreement are not employees or agents
of Clearwire; and (iv) Company has and retains the right to exercise full
control of and supervision over the performance of Company’s obligations in this
Agreement and full control over the employment, direction, compensation and
discharge of all

Proprietary and confidential information of Clearwire. Not for use by any third
party, or disclosure to any third party, other than Company and Clearwire and
its Affiliates, except with Clearwire’s written approval.

2



--------------------------------------------------------------------------------



 



EXECUTION COPY

    employees, contractors or agents of Company. Company will be solely
responsible for all matters relating to payment of its employees, contractors or
agents, including compliance with workers’ compensation, unemployment,
disability insurance, social security, withholding and all other federal, state,
and local laws, rules and regulations governing such matters.   2.3   No
Exclusivity. This is a nonexclusive agreement with respect to Clearwire. Except
as otherwise provided or restricted in an agreement and/or amendment between
Clearwire and Company, Clearwire expressly reserves the right, without
obligation or liability to Company, to market and sell the Authorized Clearwire
Services, the Equipment, and any other products and services in the same Area
served by Company, whether through Clearwire’s own stores or representatives or
through others, including, but not limited to, other authorized representatives,
dealers, resellers, distributors, and retailers.   2.4   Reserved.   2.5  
Relationship with Sub-Representatives. Company shall not enter into agreements
with any Person (a “Sub-Representative”) to solicit sales of Authorized
Clearwire Services on behalf of Company or Clearwire.   3.   Company
Responsibilities.   3.1   Services Provided. Subject to all terms and conditions
in this Agreement, Clearwire appoints Company as one of its Authorized
Representatives and Company accepts such appointment. Company may, solely within
the Area, (i) solicit Subscribers for Authorized Clearwire Services and
(ii) assist in the Activation process for such Subscribers as provided in this
Agreement or as otherwise directed by Clearwire in writing from time to time.
Company will also sell Clearwire Services as part of a bundle under the 4G MVNO
Agreement, and Company has no obligation to sell Authorized Clearwire Services
under this Agreement over the bundled Clearwire Service in the 4G MVNO
Agreement.   3.2   Geographic Area. Company shall not offer Authorized Clearwire
Services except in the Area.   3.3   Rates. Company will solicit sales of
Authorized Clearwire Services at the rates that Clearwire publishes in its rate
plan brochures, or other Clearwire documentation, as revised from time to time
(the “Published Rates”) and in accordance with the terms and conditions of
Clearwire’s then-current form of Subscriber agreement. Company will not vary the
Published Rates or any terms and conditions of Authorized Clearwire Services.  
3.4   Ownership of Customer. Upon enrollment of a particular Subscriber in
accordance with Clearwire’s Activation procedures, the Subscriber becomes solely
a customer of Clearwire with respect to the Authorized Clearwire Services.
Clearwire is responsible for billing and collection efforts, as it determines to
be appropriate in its sole discretion. Company will retain no ownership right to
the Subscriber data or information. This provision in no way affects the
ownership rights Company may have to the same Subscriber data through its own
customer relationships independent of the enrollment of the Subscriber to the
Authorized Clearwire Services.   3.5   Service. Clearwire will provide all
support on the Authorized Clearwire Services offered by Clearwire. Company will
direct all Subscribers who request troubleshooting assistance, or assistance
with Activation or warranty issues, or who have problems with the Equipment, to
make contact with Clearwire’s customer service department and Company will not
provide such assistance.   3.6   Compliance with Clearwire Operational
Procedures. Company agrees to follow procedures that comply with Clearwire’s
policies and requirements with regard to the Activation of Subscribers on the
Authorized Clearwire Services as specified in Clearwire’s manuals and training
guides as may be amended and distributed by Clearwire from time to time upon
30 days written notice to Company. If directed to do so by Clearwire, Company
may collect from Subscribers deposits on Clearwire’s behalf securing the
Subscriber’s payment to Activate Service.   3.7   Inspection. Company will allow
Clearwire reasonable access to Company’s public sales facilities for inspection
regarding compliance with Clearwire’s Activation policies and to verify
Company’s inventory of Equipment.

Proprietary and confidential information of Clearwire. Not for use by any third
party, or disclosure to any third party, other than Company and Clearwire and
its Affiliates, except with Clearwire’s written approval.



3



--------------------------------------------------------------------------------



 



EXECUTION COPY

3.8   Access to Clearwire Systems. Company will only access Clearwire’s systems
under this Agreement to Activate Subscribers, or access Subscribers’ accounts,
as authorized and permitted by Clearwire. Company will provide and make
available all equipment necessary for such access. However, if any equipment is
provided by Clearwire for use in connection with this Agreement, such equipment
shall remain the property of Clearwire. Any software provided by Clearwire for
use in connection with such equipment may be subject to a separate license
agreement. Company will not and will not allow any other Person to use its
Company code(s) or other identifying access codes or passwords provided by
Clearwire.   3.9   Inventory and Equipment Ownership. Company agrees to deliver
to Subscribers, in accordance with Clearwire’s instructions and Activation
procedures, Equipment to be used by Subscribers of Authorized Clearwire
Services. Company may only distribute Equipment to Subscribers in the Area. The
terms and conditions for the Equipment shall be reasonably determined by
Clearwire and shall be stated in the agreement between Clearwire and the
Subscriber. The policies, procedures, and economic terms concerning inventories
and Equipment ownership between the Parties will be based on future product
roadmaps and compensation structures, with such terms to be finalized no later
than the Closing Date, as defined in the TAPM.   3.10   Costs and Expenses.
Company will be responsible for all costs and expenses associated with its
business and its performance of its obligations under this Agreement, such as
rent, utilities, employee costs, and costs associated with Equipment storage.  
4.   Privacy.   4.1   Protection of Subscriber Information. Company agrees that
during and after the term of this Agreement, Company will not reveal, divulge,
make known, retain, sell, exchange, give away, or transfer in any way any
information regarding Clearwire Subscribers to any Person other than Clearwire,
except with the express prior written permission of Clearwire and as required
under applicable law. Any use by Company of subscriber-specific information
(including, but not limited to, Customer Proprietary Network Information) is
subject to the orders, rules and regulations promulgated by the FCC and other
regulatory agencies. If any use of such information is determined to be in
conflict with an order, rule or regulation of the FCC or other regulatory
agency, Company will cease such use immediately.   4.2   Customer Records.
Company will keep all Service Agreements and related documents (“Customer
Records”) at the relevant Facility for a minimum of four years from the date of
their creation, and will return them as directed by Clearwire at the end of that
time period. Alternately, Company may request to turn over the records to
Clearwire before the end of the four year period. Company will not destroy the
original copies of Customer Records. Clearwire may request that Company return
Customer Records to Clearwire at any time, and Company will immediately return
the original copies of the Customer Records.   4.3   Safeguards. Company is
fully responsible for Clearwire Subscriber information. Company will utilize
administrative, physical, and technical safeguards that prevent the unauthorized
collection, access, disclosure, and use of Clearwire Subscriber information.
These Safeguards will:

  A.   assign random passwords and other access controls so that only employees,
representatives, agents, contractors, and Subcontractors of Company who have a
business need to access or use Clearwire Subscriber information may access or
use it;     B.   encrypt Clearwire Subscriber information when not directly
being used by an authorized person while on Company’s network and at all times
while in course of transmission;     C.   use appropriate firewalls, virus
protection and other technical safeguards against intrusion upon, and harmful
transmissions to, any network or facility on which Clearwire Subscriber
information is stored;     D.   grant access privileges to Clearwire Subscriber
information only as needed by employees, representatives, agents, contractors
and of Company who have a business need to use that Subscriber information, and
prompt revocation of such privileges when no longer required; and

Proprietary and confidential information of Clearwire. Not for use by any third
party, or disclosure to any third party, other than Company and Clearwire and
its Affiliates, except with Clearwire’s written approval.

4



--------------------------------------------------------------------------------



 



EXECUTION COPY

  E.   train employees and other persons with access to Clearwire Subscriber
information in proper security practices and procedures.

4.4   Notice of Security Breach. Company must promptly notify Clearwire of any
facts known to Company concerning any accidental or unauthorized access,
disclosure or use, or accidental or unauthorized loss, damage or destruction of
Clearwire Subscriber information by any current or former employee,
representative, contractor, or agent of Company or by any other person or third
party. Company will notify Clearwire within 24 hours of learning of the loss or
theft of Customer Records, Clearwire Confidential Subscriber information, or
Product.   4.5   Return of Clearwire’s Subscriber information. Company will
return, or at Clearwire’s election, destroy (and certify the destruction in
writing) all Clearwire Subscriber information upon the termination or expiration
of this Agreement, or earlier if requested to do so in writing by Clearwire.  
4.6   Customer Lists. Company will not sell or provide to any third party a list
of Customers that subscribed to Clearwire’s Services through Company’s efforts,
or that Company knows have subscribed to Clearwire Services.   5.   Insurance.
Each party agrees to maintain insurance coverage against liability arising out
of this Agreement under one or more policies of insurance from a recognized
insurance company qualified to do business within the Area providing minimum
liability protection of one million dollars ($1,000,000.00) per occurrence for
bodily and personal injury and death and one million dollars ($1,000,000.00) per
occurrence of property damage. The CGL policies of each party will name the
other party as “additional insureds,” and each workers compensation insurance
policy and/or CGL policy shall contain a waiver of subrogation clause. Each such
insurance policy shall provide for not less than thirty (30) days prior notice
to all insureds of any modification, cancellation or non-renewal. Upon request,
each party will furnish certificates of insurance or other proof satisfactory to
the other party that the insurance coverage required in this Agreement is in
force.   6.   Financial Matters.   6.1   Compensation. Company will be
compensated as provided on Exhibit A.   6.2   Records. Company will keep and
maintain for four (4) years complete and accurate records of the Clearwire
Subscriber Agreements and related documents for Subscribers Activated by Company
pursuant to this Agreement. Company will provide Clearwire with all Subscriber
sales information, including any mutually agreed upon back-up documentation,
such as the identification of the store or Company’s address from which the
delivery of the Equipment was made, the date of the subscription and delivery of
the Equipment, description of the Equipment and a copy of the Subscriber’s
service order completed by Company, which shall specify, among other pertinent
information, the Subscriber’s Authorized Clearwire Services Equipment number.
Company will maintain and, upon request, provide to Clearwire full, accurate and
complete back-up documentation in accordance with Clearwire’s written Activation
policies covering each Subscriber. Clearwire may deduct previously paid
compensation as a charge-back from future compensation due Company in the event
that Clearwire does not receive the appropriate documentation from Company.  
6.3   Right to Withhold Payment. Company agrees that if Clearwire identifies a
situation in which Company’s activities violate this Agreement, Clearwire may
(i) withhold payment of compensation amounts during the investigation of
activities and/or (ii) require Company to cease all activities in connection
with the Authorized Clearwire Services. Clearwire agrees that if it identifies
such a situation, it shall provide written notice to Company and Company shall
have 30 calendar days in which to remedy such situation before Clearwire
exercises its rights in (i) and/or (ii) above.   6.4   Overdue Payment. In the
event any amount payable by Company to Clearwire is more than 30 days overdue,
Clearwire may, at its sole option, elect one or more of the following:
(i) require Company to pay its account in full; (ii) apply commissions,
compensation, and any other credits or other amounts payable by Clearwire to
Company under this Agreement to reduce Company’s accounts payable balance; or
(iii) require Company to pay interest charges in the amount of 1.5% per month,
or the

Proprietary and confidential information of Clearwire. Not for use by any third
party, or disclosure to any third party, other than Company and Clearwire and
its Affiliates, except with Clearwire’s written approval.

5



--------------------------------------------------------------------------------



 



EXECUTION COPY

    maximum rate allowed by law, whichever is lower, on the outstanding balance
due. In addition to the foregoing, Clearwire shall have the right to set off
against any payment due Company by Clearwire in this Agreement, any amounts owed
to it by Company.   7.   Audit.   7.1   During the Term and for one (1) year
thereafter, upon reasonable advance notice, once per calendar year Clearwire or
its designated representatives may audit during normal business hours the
pertinent books and records of Company relating to Company’s obligations under
this Agreement, including but not limited to, records of Activations,
deactivations, and Activation Commission accounts, for the purpose of verifying
that all Activation Commissions have been properly earned, credited and paid,
that all leases and sales of Equipment are proper. Clearwire will pay all
reasonable fees and costs in connection with these audits.   7.2   Company may
inspect Clearwire’s relevant commission records on a day mutually agreed upon by
Clearwire and Company once per calendar year. Company will pay all reasonable
fees and costs in connection with these audits.   8.   Use of Clearwire Marks by
Company.   8.1   Clearwire grants Company a limited, non-exclusive, royalty free
license to use Clearwire marks in the Area for purposes consistent with the
terms of this Agreement and in accordance with Clearwire guidelines. The license
granted in this Agreement will be the non-exclusive right of Company to use the
Marks solely in the Area. Such license may be revoked at any time and Company
will immediately cease use of all Marks upon notice from Clearwire. Company
recognizes the great value of the goodwill associated with the Marks, and
acknowledges that the Marks and all rights in this Agreement and goodwill
pertaining to this Agreement belong exclusively to Clearwire. All usage of the
Marks by Company and any goodwill established in connection with the Marks
inures to the exclusive benefit of Clearwire and its Affiliates.   8.2   If
Clearwire decides, in its sole discretion, to require Company to modify or
discontinue use of any Mark or substitute one or more additional trade or
service marks to identify its relationship with Clearwire, Company will comply
with Clearwire’s instructions. In addition, Company will, at Clearwire’s
request, replace any signs or other material containing any obsolete Clearwire
Marks with replacement signs or material approved by Clearwire, and Clearwire’s
sole obligation will be to reimburse Company for its reasonable costs to
purchase and replace such signs or other material.   8.3   Upon reasonable
notice from Clearwire, Company will provide Clearwire with samples of all
advertising and other literature, packages, labels, and labeling prepared by
Company which use the Marks or the logos.   8.4   Company agrees that all
displays, banners, signs, retail store signage and other like tangible property
(individually and collectively “Signage”) which bears Clearwire’s name or Marks
is and will remain Clearwire property. Unless Clearwire earlier requests any
Signage, Company agrees to return all Signage to Clearwire promptly upon
expiration or termination of the Agreement, and to return all such Signage in
good condition, less normal wear and tear, or allow Clearwire to enter upon
Company’s premises and remove the Signage (at Company’s expense) at any time
upon five (5) business days advance notice to Company.   8.5   Company shall not
challenge the title or any rights of Clearwire (or other owners of the Marks) in
and to the Marks either during the term of this Agreement or thereafter.   8.6  
Clearwire may commence or prosecute any claims or suits in its own name
regarding the Marks or join Company as a party to this Agreement for such
purposes. When known by Company, Company will promptly notify Clearwire in
writing of any infringements or imitations by others of the Marks. Clearwire
will have the sole right to determine whether any action shall be taken on
account of any such infringements or imitations. Company shall not institute any
suit or take any action on account of any such infringements or imitations
without first obtaining the written consent of Clearwire. At Clearwire’s
request, Company agrees to reasonably assist Clearwire in order to protect
Clearwire’s

Proprietary and confidential information of Clearwire. Not for use by any third
party, or disclosure to any third party, other than Company and Clearwire and
its Affiliates, except with Clearwire’s written approval.



6



--------------------------------------------------------------------------------



 



EXECUTION COPY

    rights to the Marks as provided for under this Agreement. Clearwire shall
reimburse Company for any costs associated with such request.   9.   Compliance
with Laws and Business Practices.   9.1   Compliance With Laws. Each party will
conduct all activities in connection with this Agreement in compliance with all
applicable laws and regulations (including, but not limited to, rules and
regulations of the FCC and state and local regulatory agencies, and federal,
state and local laws with respect to non-discrimination in government
contracts).   9.2   Licenses. Each party will secure and maintain in force all
licenses and permits required to perform their respective obligations under this
Agreement, including without limitation, all required FCC or other permits and
certifications, and business and sales tax licenses.   9.3   Taxes. The Company
shall be responsible for any Federal, State and/or Local income and/or franchise
taxes arising or assessed against it as a result of this Agreement. Company
shall promptly pay when due, all taxes and assessments against any real or
personal property used in connection with Company’s business, and all liens or
encumbrances of every kind of character created or placed upon or against any
such property, and all accounts and other indebtedness of every kind incurred by
Company in the conduct of its business.   9.4   No Discrimination. Each party
expressly agrees not to discriminate against any Subscriber, employee or
applicant for service because of race, color, religion, age, sex, national
origin or physical handicap during the performance of this Agreement and shall
comply with the applicable provisions of non-discrimination laws. Company agrees
to submit to Clearwire, on Clearwire’s reasonable request, a written statement
that Company is in compliance with this Section.   10.   Advertising.   10.1  
Advertising and Promotion. All advertising and promotion by Company will be
completely accurate and truthful, conform to the highest standards of
advertising and applicable laws. All advertising and marketing materials which
Company desires to use in connection with the Authorized Clearwire Services
under this Agreement must comply with Clearwire’s advertising and brand
guidelines. Clearwire reserves the right to terminate, suspend, alter, modify or
amend all or any part of the Advertising Guidelines at any time and in its sole
discretion upon written notice to Company. Company will not engage in any joint
advertising, press releases or other public communications, web site/internet
marketing, electronic mail solicitation or marketing or direct mail or fax
campaigns with respect to Authorized Clearwire Services under this Agreement
without the prior written consent of Clearwire. Company will return or destroy
such materials to Clearwire upon request.   10.2   Co-Op Program. Clearwire may,
from time to time, in Clearwire’s sole discretion, implement a co-op advertising
program (the “Co-Op Program”) designed to allow Company and other Clearwire
authorized representatives to gain financial assistance with advertising costs
when adhering to the Co-Op Program procedures and guidelines set forth by
Clearwire from time to time (the “Co-Op Guidelines”) and posted at
www.Clearwirepartner.com. Clearwire reserves the right to terminate, suspend,
alter, modify or amend any part (or all) of the Co-Op Program at any time and in
its sole discretion. ALL ADVERTISING MUST BE APPROVED IN WRITING BY CLEARWIRE.
CLEARWIRE DOES NOT REVIEW ADVERTISING FOR CONTENT (EXCEPT AS EXPRESSLY PROVIDED
IN THE GUIDELINES), OR CONFORMITY OR COMPLIANCE WITH ANY LAWS, RULES AND
REGULATIONS. COMPANY IS SOLELY RESPONSIBLE TO DETERMINE THAT ANY ADVERTISING HAS
ALL NECESSARY PERMISSIONS, CONSENTS AND LICENSES OR THAT SUCH ADVERTISING
CONFORMS WITH OR COMPLIES WITH ANY LAWS, RULES OR REGULATIONS.   11.  
Limitation of Liability.   11.1   EXCEPT FOR DAMAGES OR LIABILITY ARISING FROM A
PARTY’S DUTY TO INDEMNIFY THE OTHER PARTY UNDER THIS AGREEMENT OR A BREACH OF A
PARTY’S OBLIGATIONS UNDER SECTION 17 (CONFIDENTIALITY) OR A PARTY’S GROSS
NEGLIGENCE, NEITHER PARTY HERETO WILL BE LIABLE TO THE OTHER FOR ANY INDIRECT,
CONSEQUENTIAL OR INCIDENTAL DAMAGES (INCLUDING WITHOUT LIMITATION DAMAGES FOR
LOSS OF BUSINESS PROFITS, BUSINESS INTERRUPTION, LOSS OF

Proprietary and confidential information of Clearwire. Not for use by any third
party, or disclosure to any third party, other than Company and Clearwire and
its Affiliates, except with Clearwire’s written approval.

7



--------------------------------------------------------------------------------



 



EXECUTION COPY

    BUSINESS INFORMATION, AND THE LIKE) ARISING OUT OF THIS AGREEMENT OR ARISING
FROM OR RELATING TO THE SERVICES OR THE EQUIPMENT, REGARDLESS OF WHETHER SUCH
LIABILITY IS BASED ON BREACH OF CONTRACT, TORT, STRICT LIABILITY, BREACH OF
WARRANTIES OR OTHERWISE, AND EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.   11.2   EXCEPT FOR DAMAGES OR LIABILITY ARISING
FROM A PARTY’S DUTY TO INDEMNIFY THE OTHER PARTY UNDER THIS AGREEMENT OR A
BREACH OF A PARTY’S OBLIGATIONS UNDER SECTION 17 (CONFIDENTIALITY) OR A PARTY’S
GROSS NEGLIGENCE, THE LIABILITY OF EACH PARTY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, INCLUDING WITHOUT LIMITATION ON ACCOUNT OF PERFORMANCE OR
NON-PERFORMANCE OF OBLIGATIONS HEREUNDER, REGARDLESS OF THE FORM OF THE CAUSE OF
ACTION, WHETHER IN CONTRACT, TORT (INCLUDING WITHOUT LIMITATION NEGLIGENCE),
STATUTE OR OTHERWISE, SHALL IN NO EVENT EXCEED THE TOTAL OF ALL AMOUNTS PAID BY
CLEARWIRE TO COMPANY UNDER THIS AGREEMENT IN THE TWELVE (12) MONTH PERIOD PRIOR
TO THE DATE ON WHICH SUCH LIABILITY AROSE.   12.   Assignment. Neither party may
assign or transfer, directly or indirect, this Agreement or any rights or
obligations under this Agreement, without the prior written approval of the
other party, except that either party may, without the consent of the other,
assign the Agreement to a controlled subsidiary of that party or a purchaser of
all or substantially all of that party’s assets used in connection with
performing this Agreement, provided the assigning party guarantees the
performance of and causes the assignee to assume in writing all obligations of
the assignor under this Agreement. The rights and obligations of this Agreement
shall bind and benefit any successors or assigns of the parties.   13.   Term
and Termination.   13.1   Term. The Term of this Agreement shall be for the
initial period set forth on page 1 of this Agreement (“Initial Period”) and
shall include any renewal periods extending the Term as set forth in this
Section. Following the Initial Period, this Agreement shall automatically renew
in one (1) year periods, unless either party has provided the other party with
at least thirty (30) days prior written notice of its election not to renew or
there is a Termination of the Agreement. Company shall provide Clearwire written
notice of the actual date on which Company initiates business operations in the
Area. Notwithstanding the foregoing, Company agrees not to begin selling
Authorized Clearwire Services until notified by Clearwire that (i) the
Authorized Clearwire Services are available and ready for sale, and
(ii) Company’s sales facilities are approved by Clearwire for the sale of
Authorized Clearwire Services.   13.2   Termination for Breach. If a party
materially breaches this Agreement, and fails to cure that breach within 30 days
after receipt of written notice the other party may terminate this Agreement.  
13.3   Termination for Convenience. Each party may terminate this Agreement
effective upon thirty (30) days written notice to the other party for any
reason.   13.4   Survival. Sections 3.4, 3.9, 3.10, 7, 11, 13, 14, 15, 16, 17,
18 and such other terms, provisions, covenants, indemnities, representations,
and warranties contained in this Agreement that, based on their sense and
context are intended to survive the performance of this Agreement by either or
both parties, shall so survive the completion of performances and expiration or
termination of this Agreement.   13.5   Obligations Following Termination. Upon
the termination or expiration of this Agreement, in addition to its other
obligations under this Agreement and applicable law, Company shall, and shall
cause its owner(s), Affiliates and Successors to return to Clearwire all
Equipment and Clearwire Subscriber lists and related information, all
information (as hereafter defined), advertising and marketing materials, forms,
and other materials containing any Mark or otherwise identifying or relating to
Authorized Clearwire Services business in the Area.   14.   Non-Solicitation.  
  14.1 During the Term and for a period of one (1) year thereafter, Company will
not (and Company will not permit its officers, directors, key employees,
principals, any Sub-Representative, any Affiliate

Proprietary and confidential information of Clearwire. Not for use by any third
party, or disclosure to any third party, other than Company and Clearwire and
its Affiliates, except with Clearwire’s written approval.



8



--------------------------------------------------------------------------------



 



EXECUTION COPY

  of Company or any person owning a controlling interest in Company or an
Affiliate of Company to), knowingly target any Subscriber that Company Activated
on Authorized Clearwire Services for the purpose of switching the Subscriber to
wireless broadband services or other similar services from a provider other than
Clearwire. For the avoidance of doubt, the prohibition against solicitation in
this section will not restrict Company from sales resulting from communications
with Clearwire subscribers which may occur through Company’s standard mass
marketing practices such as a mass marketing campaign to a particular geographic
region or customer demographic. It also does not restrict any passive sale or
Customer initiated sales made by Company.   14.2   Employee Non-Solicitation.
During the term of this Agreement and for 6 months thereafter, each Party is
prohibited from soliciting or participating in the soliciting of the other
Party’s sales employees for any employment or contracting engagement. For
avoidance of doubt, this restriction will not apply to; a) a party’s standard
recruitment efforts, including, but not limited to posting on job websites; or
b) any employee initiated contact for job opportunities or position fulfillment.
  15.   Miscellaneous.   15.1   Severability and Substitution of Valid
Provisions. If a court of competent jurisdiction finds any clause or provision
of the Agreement to be unenforceable, then the Agreement shall be deemed amended
to exclude the clause or provision and the remainder of the Agreement shall
continue in full force and effect.   15.2   Waiver of Obligations. Failure or
delay by a party to exercise any right or remedy shall not be a waiver and shall
not prevent the enforcement of that or any other right. Any waiver of a breach
shall not waive the right to assert a later breach and all waivers shall be in
writing and executed as provided in this Agreement.   15.3   Rights of Parties
are Cumulative. The rights of Clearwire and Company in this Agreement are
cumulative and no exercise or enforcement by Clearwire and Company of any right
or remedy in this Agreement shall preclude the exercise or enforcement by
Clearwire or Company of any other right or remedy in this Agreement or which
Clearwire or Company is entitled by law to enforce.   15.4   Governing Law.
Except to the extent governed by United States law that preempts state law, this
Agreement shall be interpreted under and governed by the laws of the State of
New York irrespective of choice of law principles. Unless otherwise required by
this Agreement or applicable law, any legal action or other legal proceeding
relating to this Agreement shall be brought or otherwise commenced in the state
or federal court in the State of New York.   15.5   Cooperation. Matters
relating to this Agreement may be an issue before various regulatory bodies.
Upon reasonable notice by a party, the other party agrees to fully cooperate
with the requesting party regarding any such matters. The requesting party
agrees to reimburse the other party for reasonable costs expended in supplying
such cooperation.   15.6   Binding Effect. This Agreement is binding upon the
parties to this Agreement, their respective executors, administrators, heirs,
assigns and successors in interest.   15.7   Impossibility of Performance.
Neither Clearwire nor Company shall be liable for loss or damage or deemed to be
in breach of this Agreement if its failure to perform its obligations results
from: (i) compliance with any law, ruling, order, regulation, requirement or
instruction of any federal, state or municipal government or any department or
agency or court of competent jurisdiction; (ii) acts of God; (iii) acts or
omissions of the other party; or (iv) fires, strikes, embargos, war,
insurrection or riot. Any delay resulting from any of said causes shall extend
performance accordingly or excuse performance, in whole or in part, as may be
reasonable.   15.8   Interpretation. Nothing in this Agreement is intended, nor
shall be deemed, to confer any rights or remedies upon any person or legal
entity not a party to this Agreement. The headings of Sections contained in this
Agreement are for convenience only and do not define, limit or construe the
contents of such Sections. This Agreement shall be interpreted and governed
without regard as to which party to this Agreement drafted the Agreement. This
Agreement may be executed in multiple copies, each of which shall be deemed an
original.

Proprietary and confidential information of Clearwire. Not for use by any third
party, or disclosure to any third party, other than Company and Clearwire and
its Affiliates, except with Clearwire’s written approval.

9



--------------------------------------------------------------------------------



 



EXECUTION COPY

16.   Indemnity.   16.1.   Company shall indemnify and hold harmless Clearwire
and its Affiliates, and the directors, shareholders, agents and employees of any
of them (“Indemnitees”), from and against any fine, penalty, loss, cost, damage,
injury, claim, expense, demand, settlement or liability (individually or
collectively “Liabilities”) arising from Company’s actions or omissions under
this Agreement.   16.2   Clearwire shall indemnify and hold harmless Company and
its Affiliates, and the directors, shareholders, agents and employees of any of
them (“Indemnitees”), from and against any fine, penalty, loss, cost, damage,
injury, claim, expense, demand, settlement or liability (individually or
collectively “Liabilities”) arising from Clearwire’s actions or omissions under
this Agreement.   16.3   Upon request of the indemnified party, the indemnifying
party shall, at no cost or expense to any Indemnitee, defend and/or settle any
claim, proceeding, appellate proceeding, or suit against Indemnitees for
Liabilities, whether or not litigation is actually commenced, or the allegations
are groundless or create the potential for Liabilities, and pay any costs,
attorney fees, and any judgment and/or settlement that may be incurred by any
Indemnitee, under this Section or the enforcement of its rights under this
Section. The indemnifying party shall also (i) keep the Indemnitee and any other
Indemnitees subject to such Liabilities fully informed as to the progress of
such defense and/or settlement, and (ii) afford the Indemnitee or any
Indemnitee, each at its own expense, an opportunity to participate on an equal
basis with the Indemnitor in the defense or settlement of any such Liabilities.
  16.4   Clearwire agrees to indemnify, defend and hold Company harmless from
any third party claim that Clearwire’s Marks directly infringe on any United
States copyright, trademark, service mark, or trade secret arising from the
Authorized Clearwire Services.   16.5   Each Party will notify the other in
writing immediately upon the occurrence of any of the following events that
arise directly or indirectly in connection with this Agreement: (a) any claim
made against a Party or; (b) any investigation by any governmental authority; or
(c) any suit or other legal action brought against a Party.   17.   Confidential
Information.   17.1   Definition of Confidential Information.

  (A)   Definition. “Confidential Information” means information received by a
party in the course of this Agreement that is (1) marked as confidential or
proprietary, or (2) that given the nature of the information or the
circumstances surrounding its disclosure to or receipt, reasonably should be
considered as confidential. Confidential Information may be reduced to writing,
maintained on any form of electronic media, or maintained in the mind or memory
of the receiving party and may be compiled by Clearwire or Company.     (B)  
Examples. Examples of Confidential Information include the Agreement,
information regarding existing and potential Clearwire Subscribers, Clearwire
Subscriber lists, prospects provided by Clearwire for the purpose of direct
marketing the Clearwire Services and Equipment, customer referral programs,
Clearwire’s unique sales and servicing methods, advertising and promotional
materials and techniques, pricing materials and techniques, vendor and product
information, training courses and materials, and insurance and credit policies.

17.2   Exceptions to Confidential Information. The receiving party is not
obligated to protect Confidential Information that is:

  (A)   In the public domain through no fault of the receiving party;     (B)  
Within the legitimate possession of the receiving party, with no confidentiality
obligations;

Proprietary and confidential information of Clearwire. Not for use by any third
party, or disclosure to any third party, other than Company and Clearwire and
its Affiliates, except with Clearwire’s written approval.

10



--------------------------------------------------------------------------------



 



EXECUTION COPY

  (C)   Lawfully received by the receiving party from a third party having
rights in the information without restriction, and without notice of restriction
against its further disclosure; or     (D)   Independently developed by the
receiving party without breaching this Agreement, or by parties who have not
had, either directly or indirectly, access to or knowledge of the Confidential
Information.

  17.3   Protection of Confidential Information. The receiving party will take
reasonable measures to avoid disclosure or unauthorized use of the Confidential
Information, including at a minimum those measures that it takes to protect its
own confidential information, but in no event less than a reasonable standard of
care. Each party will utilize reasonable procedures to prevent the unauthorized
use and disclosure of Confidential Information.     17.4   Disclosure of
Confidential Information. The receiving party will not disclose Confidential
Information except to its employees, agents or subcontractors that need to know
the Confidential Information to perform Company’s duties under this Agreement,
and only to the extent justifiable by that need. The receiving party must ensure
that its employees, agents and subcontractors are subject to a confidentiality
agreement consistent with this Agreement. The disclosing party may move the
ordering court or authority for a protective order or other appropriate relief.
    17.5   Use of Confidential Information. The receiving party will use the
Confidential Information only in the course of performing its duties under this
Agreement.     17.6   Copying of Confidential Information. The receiving party
will not make any copies of Confidential Information, except as permitted in
writing by the disclosing party. Copies of Confidential Information are subject
to the confidentiality protections of this Agreement.     17.7   Limitations on
Export of the Confidential Information. The receiving party will not export any
Confidential Information in any manner contrary to the export regulations of the
United States.     17.8   Return of Confidential Information. Each party will
return, without keeping copies, all Confidential Information of the other party
upon the expiration or termination of this Agreement.     18.   Notices        
All notices or other communications related to this Agreement must be directed
to the parties’ address listed on page 1, and must be in writing, and will be
deemed given on the day deposited in the U.S. mail (postage prepaid, certified
or registered, return receipt requested), sent by air express courier with
charges prepaid, or the date of transmission by telecopy or other electronic
transmission service (with receipt confirmed). Each party will notify the other
in writing with confirmed receipt of any changes to the notice information.

Proprietary and confidential information of Clearwire. Not for use by any third
party, or disclosure to any third party, other than Company and Clearwire and
its Affiliates, except with Clearwire’s written approval.

11



--------------------------------------------------------------------------------



 



EXECUTION COPY
Exhibit A
Compensation
[*****]
Proprietary and confidential information of Clearwire. Not for use by any third
party, or disclosure to any third party, other than Company and Clearwire and
its Affiliates, except with Clearwire’s written approval.

12



--------------------------------------------------------------------------------



 



EXECUTION COPY
Exhibit B – AREA
Additional Locations
None as of the Effective Date of the Agreement.

     
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   

Proprietary and confidential information of Clearwire. Not for use by any third
party, or disclosure to any third party, other than Company and Clearwire and
its Affiliates, except with Clearwire’s written approval.

13